Citation Nr: 1621034	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-15 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for rhinitis, currently evaluated as 10 percent disabling. 

3.  Entitlement to an effective date prior to September 26, 2011 for the award of service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision and an August 2013 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript is in the record.  

The issues of entitlement to service connection for a depressive disorder and gastroesophageal reflux disease (GERD) were originally included on appeal, but service connection was granted in a February 2015 rating decision.  This is considered a complete grant of the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran's migraine headaches are very frequently completely prostrating, with prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran's allergic rhinitis is not productive of polyps.  

3.  The Veteran's original claim of service connection for tinnitus was received on July 20, 2001 and denied in an October 2001 rating decision; he did not submit a notice of disagreement and no new and material evidence was received within the appeal period.  

4.  The Veteran submitted a request to reopen his claim for service connection for tinnitus on March 4, 2008; although this claim was denied in an August 2009 rating decision, he submitted an unaddressed notice of disagreement in July 2010, and the August 2009 rating decision was never final.  

5.  Entitlement to service connection for tinnitus was granted in a September 2013 rating decision. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for migraine headaches have been met; this is the highest rating available under the appropriate rating code.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.124a, Code 8100 (2015). 

2.  The criteria for a rating in excess of 10 percent for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.97, Code 6522 (2015). 

3.  The criteria for an effective date of March 4, 2008 for service connection for tinnitus have been met.  38 C.F.R. §§ 3.400(q)(1)(ii), 20.201, 20.302(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran was provided with VCAA notification in letters dated March 2006 and June 2009, and the duty to notify has been met.  The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of disabilities that address all rating criteria.  The Veteran's VA treatment records have also been obtained, as have relevant private treatment records.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Migraine Headaches

Entitlement to service connection for migraine headaches was granted in a September 1992 rating decision, which assigned a 10 percent rating.  The evaluation was increased to the current 30 percent in an April 1995 rating decision, effective from August 1994.  His claim for an increased rating was received in January 2006.  

The rating criteria for migraine headaches state in relevant part that migraine headaches which are very frequently completely prostrating with prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  Characteristic prostrating attacks occurring on an average of once a month over the last several months are evaluated as 30 percent disabling.  38 C.F.R. § 4.124a, Code 8100.  

The Veteran was afforded a VA examination of his migraine headaches in July 2006.  He reported an average of four headaches a month lasting for four hours.  These prevented him from going to work but not from taking care of some household chores.  The headache symptoms included blurred vision, throbbing of the temporal region, and some vomiting.  The functional impairment was described as "poor work and concentration."  On neurological examination, all findings were within normal limits.  The diagnoses included migraine headaches.  

A VA treatment record dated February 2007 states that the Veteran was having two to three migraine attacks a month.  Virtual VA 4/16/14, Capri, pp. 6 - 8.  He was seen with a complaint of migraine and neck pain several times each month from June 2007 to September 2007; he underwent cranial electrotherapy stimulation on these visits.  Virtual VA 4/16/14, Capri, pp. 38-47.  In November 2007 he reported migraines that usually occurred once a week, lasting from two to three hours.  Virtual VA 4/16/14, Capri, p. 50.  He reported migraines at this same frequency in May 2008 and December 2008.  Virtual VA 4/16/14, Capri, pp. 52, 62.  

Private medical records dating from February 2007 to November 2008 show that the Veteran was followed for several different problems.  During this time he was seen for migraine headaches twice in June 2007.  His symptoms included nausea and blurred vision.  The remaining visits include migraine headaches in the assessment and ensured that his medications were refilled.  VBMS 7/31/09, Medical Treatment Record- Non-Government Facility- pgs. 1-19.

A June 2009 VA treatment note reports that the Veteran was experiencing a migraine headache every two weeks.  His headaches were occurring less frequently after a change in his medication for depression.  Virtual VA 4/16/14, Capri, p. 66.  Migraines at the same frequency were reported in December 2009 and June 2010.  Virtual VA 4/16/14, Capri, pp. 71, 75.  

Additional private medical records reveal the Veteran was seen in December 2011 for migraines, which were coming frequently and were worse.  The doctor changed his medications.  The Veteran was still having headaches in January 2012 and, as instructed by his doctor, had gone to the emergency room where additional medications were given.  VBMS 2/27/12, Medical Treatment Record- Non-Government Facility- pp. 9-19.

The Veteran submitted headache diaries that cover the period from December 5, 2011 to January 14, 2012.  These show that he experienced headaches lasting from 6 to 14 hours on a daily basis.  The intensity of these headaches on a scale from 1 to 5, with 5 being the most severe, was described as a 5 for every headache except the final three, which were rated as a 4.  VBMS 2/27/12, Medical Treatment Record- Non-Government Facility- pp. 1-6.

At the March 2016 hearing, the Veteran testified that he had migraines on a daily basis during the change of seasons.  These would require him to take off from work and lie down, and he would miss at least one day of work each week.  The Veteran added that he had recently begun to work at home, and he believed that he would have missed additional work if required to go to the office on a regular basis.  During his headaches, his symptoms included blurry vision, nausea, and occasional vomiting.  He was using two different medications for the migraines.  The headaches were all about the same intensity, which he rated as an 8 on a scale to 10, with 10 being the most severe.  See Transcript.  

The Board finds that the evidence supports entitlement to a 50 percent rating for the Veteran's migraine headaches.  He has experienced at least two migraine headaches a month for the entire appeal period.  The Veteran's December 2011 to January 2012 headache diaries show that he experienced daily headaches of the severest intensity for over a month.  The Veteran testified at the March 2016 hearing that he experiences daily migraines during the change of seasons which require him to lie down.  He misses at least one day of work each week and would miss more except for the fact that he is able to work at home.  The Board finds that this symptomatology more nearly resembles the rating criteria of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability that warrants the 50 percent rating.  38 C.F.R. § 4.124a, Code 8100.  

The Board has considered entitlement to a rating higher than 50 percent for the Veteran's migraines.  However, the 50 percent rating is the highest that is available under the appropriate rating criteria.  Therefore, no further discussion is required.  See 38 C.F.R. § 4.124a, Code 8100; Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  The Board has considered an evaluation under a different rating code, but there are no codes more appropriate for the Veteran's migraine headaches than the code that is currently utilized and that is specifically designed to evaluate migraine headaches.  It should be noted that the Veteran is already in receipt of a separate rating for traumatic brain injury that is not the subject of the current appeal.  See 38 C.F.R. § 4.124a, Code 8045.  

Rhinitis

Entitlement to service connection for rhinitis was granted in a May 1994 rating decision.  A 10 percent rating was assigned, which currently remains in effect.  

The Veteran's disability is evaluated under the rating criteria for allergic or vasomotor rhinitis.  A 30 percent rating is appropriate when polyps are present.  The current 10 percent rating is assigned when there are no polyps, but when there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Code 6522.  

The Veteran was examined for his rhinitis during the July 2006 VA examination.  He stated that he experienced 12 episodes each year, with each episode lasting for a week.  These were not incapacitating.  They could produce headaches and interfered with breathing through his nose, but did not require antibiotic treatment.  On examination, there was rhinitis present.  It was believed to be allergic in origin because of boggy turbinates.  The diagnosis was allergic rhinitis.  There was no finding of bacterial rhinitis.  

The private medical records dating from February 2007 to November 2008 are negative for treatment or complaints pertaining to rhinitis.  The Veteran was examined on many occasions during this period, and on each occasion his nose or turbinates were described as normal.  VBMS 7/31/09, Medical Treatment Record- Non-Government Facility- pgs. 1-19.  Similar findings were recorded in private treatment records dating from December 2011 to January 2012.  VBMS 2/27/12, Medical Treatment Record- Non-Government Facility- pp. 9-19.

A June 2013 examination at a VA sleep center states that the Veteran's nose did not have any exudate, anterior nasal polyps or obstruction.  Virtual VA 2/9/15, Capri, p. 13.  

At the March 2016 hearing, the Veteran testified that his rhinitis produced congestion and crusting.  He had difficulty breathing but his nostrils were never completely blocked.  When questioned about polyps, the Veteran was unable to recall whether or not any had ever been found.  See Transcript.  

The Board finds that entitlement to an increased rating for rhinitis is not supported by the evidence.  The presence of polyps is required for a 30 percent rating, but polyps have never been noted.  In fact, the June 2013 examination specifically states that the Veteran does not have polyps.  That being the case, the criteria for an increased rating for rhinitis have not been met.  38 C.F.R. § 4.97, Code 6522.  

Other Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his migraine headaches and his rhinitis.  Although the criteria for migraine headaches do not specifically mention nausea, it should be noted that the Veteran is service connected and evaluated separately for GERD, which was originally claimed as nausea.  Furthermore, the rating criteria are contemplates the effects of all symptoms in order to determine whether or not there is severe economic inadaptability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

The Board has also considered whether or not entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) has been raised by either the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that it has not been raised.  A combined 100 percent rating has been in effect from September 26, 2011.  Moreover, while the Veteran's migraine headaches are conceded to produce severe economic inadaptability, the Veteran has never argued that they render him unemployable.  In fact, he is currently employed, apparently on a full-time basis, and there is no indication that he has been unemployed at any point during the appeal process.  Therefore, TDIU is not for consideration.  

Earlier Effective Date

The Veteran contends that he is entitled to an effective date for service connection for tinnitus prior to September 26, 2011.  He argues that this disability has been present since discharge, and service connection should be in effect from the date of his original claim.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

A review of the Veteran's original May 1992 claim for service connection shows that he did not include tinnitus as a disability.  He did not submit any other claim for service connection within a year of discharge, and service connection may not be effective from the day following discharge.  38 C.F.R. § 3.400(b)(2)(i).  

The Veteran's original claim for service connection for tinnitus was received on July 20, 2001.  This claim was denied in an October 2001 rating decision.  The Veteran did not submit a notice of disagreement with this decision, and no new and material evidence was received during the appeal period.  Therefore, this rating decision is final, and an effective date cannot be assigned based on this claim in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a); 3.156(b).  

At this juncture, the Board notes that when questioned by his representative at the March 2016 hearing as to whether or not there was clear and unmistakable error in the October 2001 rating decision, the Veteran did not make this claim but instead conceded the denial could have just been a difference of opinion.  See Transcript, pp. 14-15.  

The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

On March 4, 2008, the Veteran submitted a statement indicating that, among other things, he wished to reopen his claim for service connection for tinnitus.  

The Veteran's claim of service connection for tinnitus was denied in an August 2009 rating decision.  He was notified of this denial and provided with his appellate rights in an August 2009 letter.  

In July 2010, the Veteran submitted a statement that expressed a desire to appeal the August 2009 rating decision that denied entitlement to service connection for tinnitus.  It does not appear that any action was taken following the receipt of this statement.  

In a September 26, 2011 statement, the Veteran said that he currently had an appeal for service connection for tinnitus.  Subsequently, entitlement to service connection for tinnitus was granted in a September 2013 rating decision.  This decision assigned an effective date of September 26, 2011.  The rating decision explained that this was the date the Veteran's claim had been received.  

The Board finds that the Veteran is entitled to an effective date of March 4, 2008 for service connection for his tinnitus, which is the date he submitted his new claim. 

The Board cannot award an effective date prior to the Veteran's claim to reopen.  The Board notes that the effective date of the grant of service connection based on a reopened claim cannot be the date of receipt of the claim that was previously and finally denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  

The Board also notes that a claim that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  "The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."  Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).  

However, the July 2010 statement from the Veteran clearly expressed intent to appeal the August 2009 denial of service connection for tinnitus.  It was also received within the one year period in which to appeal.  Therefore, it constitutes a notice of disagreement with the August 2009 rating decision.  38 C.F.R. §§ 20.201, 20.302(a).  

The Veteran was never issued a statement of the case following the receipt of his July 2010 notice of disagreement.  It follows that the August 2009 rating decision was never final.  There are no other final rating decisions that address this matter between August 2009 and September 2013.  Therefore, the March 4, 2008 claim for service connection remained active at the time service connection for tinnitus was granted in September 2013.  This rating decision states that the effective date was based on the date of receipt of the new claim.  As the March 4, 2008 claim was never finally adjudicated, it remained the new claim.  Furthermore, as tinnitus had been diagnosed prior to March 4, 2008, the Veteran was entitled to service connection at that time.  Therefore, March 4, 2008, and no earlier, is the proper effective date for service connection for tinnitus.  


ORDER

Entitlement to a 50 percent rating for migraine headaches is granted.  

Entitlement to an increased rating for rhinitis, currently evaluated as 10 percent disabling, is denied. 

Entitlement to an effective date of March 4, 2008 for service connection for tinnitus is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


